Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopening of Prosecution After Appeal Brief
In view of the Appeal Brief filed on March 27th, 2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31  followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20  have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762         




Response to Arguments in Appeal
The prior art of record was Min (US Publication No. 20110000444), Hatada (US Publication No. 20120090341), Acker (US Publication No. 20150148971), and Foskett (Foreign Patent No. GB2498919).
Regarding claim 1, Applicant first notes that (i) there is no reasonable motivation provided to modify Min’s boiler with the teachings of Hatada specifically to provide a simple structure (ii) the combination is improper as the modification would change the principle of the prior art (iii) that courts have ruled where a function already exists that possesses the same function or effectiveness there is no reason to combine the references (iv) that the first embodiment of the prior art of Hatada does not teach the entirety of the control unit limitations (v) that the 2nd embodiment of the prior art of Hatada does not teach the entirety of the control unit limitations (vi) that the modification of Min with Hatada’s remote controller would not work without temperature sensing components (vii) that the mention of the water level sensor acting as a proxy in Min in an Advisory Action is not true (viii) that the combination of Min with the remote controller and the control unit of Hatada would render the previous invention inoperable (ix) that the dipswitches of Hatada are not related to water level sensing and there is no reason to add additional water level sensing of Min to the dipswitches of Hatada to control water temperature (x) that Acker fails to teach a faucet that is connected to the hot water supply heat exchanger (not the sensible heat exchanger) and the generated hot water (not the heating fluid itself) must be supplied to the faucet (xi) that the rejection is a result of picking and choosing elements of prior art without considering how they are structurally related to other aspects in the prior art (xii) the modification of Min with Foskett would change the principle thereof and/or render the device inoperable and (xiii) that Acker’s faucet is mechanically operated while Foskett’s faucet is controlled electronically. 
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because there is a new ground of rejection.
Regarding dependent claims 2-5, Applicant notes that they are allowable due to the arguments presented regarding claim 1.
Applicant’s arguments with respect to claim(s) 2-5 have been considered but are moot because there is a new ground of rejection.
Regarding independent claim 6, Applicant presents similar arguments as those presented in claim 1.
Applicant’s arguments with respect to claim(s) 6 have been considered but are moot because there is a new ground of rejection.
Regarding dependent claims 7-9, Applicant notes that they are allowable due to the arguments presented regarding claim 1 as they relate to claim 6.
Applicant’s arguments with respect to claim(s) 7-9 have been considered but are moot because there is a new ground of rejection.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a signal reception unit configured to receive a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water in claim 1. 
a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit and control the pump to circulate the heating fluid in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Applicant provides insufficient structure in the specification for “a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit and control the pump to circulate the heating fluid” in claim 1. Looking to the specification as filed on 06/04/2020, the control unit is described throughout the specification in terms of the function it is tied to; however, the specification fails to make any explicit disclosure of what the control unit structurally is, i.e. there is no mention of it being a processor, computer, etc. Moreover, the Drawings as filed on 06/04/2020 assign number 100 to the “control unit.” Figures 2 and 4 show the control unit as an arbitrary box, therefore it’s unclear what the control unit structurally is based on this illustration.
Applicant provides insufficient structure in the specification for “a signal reception unit configured to receive a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water” in claim 1. Looking to the specification as filed on 06/04/2020, the signal reception unit is described throughout the specification in terms of the function it is tied to; however, the specification fails to make any explicit disclosure of what the signal reception unit structurally is, i.e. there is no mention of it being a processor, computer, sensor, computing component, etc. Moreover, the Drawings as filed on 06/04/2020 assign number 90 to the “signal reception unit.” Figure 2 shows the signal reception unit as an arbitrary box, therefore it’s unclear what the control unit structurally is based on this illustration.
Examiner note: Should the Applicant believe that the claimed “control unit” and “signal reception unit” and their associated functions as claimed have sufficient structure, either explicitly disclosed, illustrated, or understood to one of ordinary skill in the art, Examiner respectfully suggests Applicant to convey this position in the next reply so that the record is clear.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, applicant cites “a signal reception unit configured to receive a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water”. The specification cites merely cites that there is “a signal reception unit that receives a final hot water use signal, 90” (page 8 lines 9 to 10) but does not explicitly state what structure the signal reception unit is, such as (if any) a special purpose microprocessor, a series of decision making circuits, mechanical means, etc.  Please also note the additional and similar rationale as conveyed in the Claim Interpretation section, above.
Additionally, Applicant cites “and a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit and control the pump to circulate the heating fluid”. The control unit is not defined in the specification. The specification merely cites that there is a control unit, not what the control unit is, such as (if any) a special purpose microprocessor, a series of decision making circuits, mechanical means, etc.  Please also note the additional and similar rationale as conveyed in the Claim Interpretation section, above.
Therefore the claim language fails to meet the written description requirement and is rejected.
	Dependent claims 2 to 5 are subsequently rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “small” in claim 1 is a relative term which renders the claim indefinite. The term “small amount of hot water” (line 9) is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
For example, what constitutes a small amount of hot water to one user may not necessarily be a small amount of water to a different user, i.e it could be a medium amount or large amount of hot water.
The same rejection applies to claim 6, which recites “small amount of hot water” in lines 8-9.
Claims 2-5 and 7-9 are rejected by virtue of dependency from claims 1 and 6, respectively.
To overcome these rejections, it’s recommended to remove the limitation “small.”
	Regarding claim 1, applicant cites “a signal reception unit configured to receive a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water and a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit and control the pump to circulate the heating fluid”. It is unclear how to interpret the language because it is unclear what the “signal reception unit structure” is in the claim language and in the context of the signal reception unit and its associated functional limitation as claimed and interpreted under 35 USC 112(f): is it, if any, a faucet with a flow switch in a pipe, a microprocessor tied into a sensor in the handle or knob of a faucet, a mechanical timer and spring, a faucet, a combination of said components, a microprocessor able to receive and transmit signals, motor-controlled actuated valve, a microchip in between a faucet with a sensor that already has a microchip, etc.?  Therefore, since the signal reception unit and its claimed functions are interpreted under 35 USC 112(f), it is unclear what the corresponding structure of this signal reception unit is, and therefore the metes and bounds of the claim are unclear 
For Examination purposes, Examiner takes broadest reasonable interpretation that the signal reception unit is a microchip or equivalent. 
Additionally, Applicant cites “and a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit and control the pump to circulate the heating fluid”. It is unclear how to interpret this limitation as interpreted under 35 USC 112(f).  For example, is the control unit (if any) a decision-making circuit, manual switches tied to both the pump and burner, computer, etc? Therefore, since the control unit and its claimed functions are interpreted under 35 USC 112(f), it is unclear what the corresponding structure of this control unit is, and therefore the metes and bounds of the claim language are unclear. For Examination purposes, Examiner takes broadest reasonable interpretation that the claimed “control unit” is a microchip or an equivalent. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)       Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)       Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	Dependent claims 2 to 5 are subsequently rejected.
                                                                                                                                                   Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 to 3 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 20110017152) in view of Hatada (US Publication No. 20120090341) and Meier (US Patent No. 4065054).
Regarding claim 1, Min teaches a hot water supply apparatus (Figure 7) which includes a sensible heat exchanger (220, instant heat exchanger) configured to heat a heating fluid (primary heating water, paragraph 0049) using combustion heat from a burner (210, paragraph 0049: a main heat exchanger 220 heat-exchanged with a combustion gas from the burner 210), a hot water supply heat exchanger (250, instant heat exchanger) which generates hot water using an exchange of heat between the heating fluid (primary heating water, paragraph 0049) heated in the sensible heat exchanger (220, main heat exchanger) and direct water (Figure 7: “cold water”) and supplies the generated hot water (paragraph 0051: In the instant heat exchanger 250, the primary heating water supplied through the mixing valve 240 is heat-exchanged with cold water to supply secondary heating water to a place in need of hot water) …(omitted claim language)…, and a pump (230, paragraph 0049: The gas boiler of the embodiment includes a burner 210, a main heat exchanger 220 heat-exchanged with a combustion gas from the burner 210, a circulation pump 230 for forcedly supplying primary heating water heated by the main heat exchanger 220, and a mixing valve 240 for controlling a flow rate of the primary heating water forcedly supplied by the circulation pump 230 and supplying the primary heating water to a instant heat exchanger 250 or a heating pipe supply pipe 260 depending on a hot water load or a heating load) configured to circulate the heating fluid (primary heating water, paragraph 0049) through a flow path of the heating fluid (Figure 7, paragraph 0052) which connects the sensible heat exchanger (220, instant heat exchanger) to the hot water supply heat exchanger (250, instant heat exchanger) …(omitted claim language)… a control unit (paragraph 0039 and 0046)…(omitted claim language)…
However, Min does not expressly teach 
to a faucet, (In other words, Min teaches “a hot water supply heat exchanger which generates hot water using an exchange of heat between the heating fluid heated in the sensible heat exchanger and direct water and supplies the generated hot water…”, but does not expressly state that the hot water supply heat exchanger supplies the generated hot water “to a faucet”)
the hot water supply apparatus comprising: a signal reception unit configured to receive a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water; 
and a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit and control the pump to circulate the heating fluid (Min’s paragraph 0049 does teach a circulation pump that is controlled to circulate the heating fluid but does not teach that this is done using a controller nor a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit)

    PNG
    media_image1.png
    718
    776
    media_image1.png
    Greyscale

Hatada teaches the hot water supply apparatus (100(2), water heater, Figure 5) comprising: a signal reception unit (110, remote controller or 120, dipswitches) configured to receive a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water (paragraph 0084: The water heater 100 provides, for example, a remote controller 110 as an input device so that a user can set required temperature of supplied hot water. The remote controller 110 is connected to, for example, the control unit 102A of the combustion device 4A that is a priority device by wire or wirelessly, and accepts an input of temperature setting to the water heater 100.; paragraphs 0097 to 0102 describe how the final setting of the dipswitches are transmitted to the control unit; understood that the final hot water use signal is a signal into the control unit that is a result of an action of a user); and a control unit (102A to 102D, control units) configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit (110, paragraphs 0096 to 0101 additionally describe how the prior art uses the signal reception unit to send a signal to the control unit, including a normal operation mode where the circulation pump is linked with the water heating operation) and control the pump to circulate the …(omitted claim language)… fluid (paragraph 0014, 0081, 0098; Figure 12: S101; paragraphs 0128 to 0135) so that a user can set required temperature of supplied hot water (paragraph 0084) and/or performing setting of recognition of a priority device and performing setting of an operation control mode for the circulation pump (paragraph 0098) and calculate the require combustion heat quantity (paragraph 0130).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the invention of Min to include the hot water supply apparatus comprising: a signal reception unit configured to receive a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water and a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit and control the pump to circulate the …(omitted claim language)… fluid in view of the teachings of Hatada so that a user can set required temperature of supplied hot water and/or performing setting of recognition of a priority device and performing setting of an operation control mode for the circulation pump and calculate the require combustion heat quantity; thereby teaching a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit and control the pump to circulate the heating fluid. (emphasis added only to indicate what part of claim language is being referred to in explanation).
In other words, Min teaches much of the claimed structure in a heating and hot water system that controls to load including a water heater, a controller, and where a heat exchanger operates with cold water to make hot water but does not expressly teach how the water heater or pump operate. Hatada teaches a control unit and a signal reception unit that operate a water heater that has a sensible heat exchanger and a pump that circulates water based off instructions given to it by the control unit based on user inputs and load calculation. Because Hatada teaches a hot water system and how to operate a water heater and pump which are vital parts of the hot water supply apparatus represented in Min, it would have been obvious to a person having ordinary skill in the art to look to the controls of Hatada so a user could set a temperature and/or perform setting recognition of a priority device and perform setting of an operation control mode for the circulation pump and calculate the require combustion heat quantity. In addition, adding the controls of Hatada to Min would yield the predictable result of a control unit configured to control operation of the burner to be stopped on the basis of the signal received by the signal reception unit and control the pump to circulate the heating fluid. 
Meier teaches a hot water supply heat exchanger (12, domestic water heat exchanger) which generates hot water using an exchange of heat between the heating fluid (water in heating circuit) heated in the sensible heat exchanger (gas water heater, 1) and direct water (14, cold water line) and supplies the generated hot water to a faucet (column 1 lines 54 to 59, hot water tap; column 2 lines 17 to 34) to provide an arrangement which manages with one pump, while enabling a heating as well as a preparation of domestic water (column 1 lines 20 to 25).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Min to include a hot water supply heat exchanger which generates hot water using an exchange of heat between the heating fluid heated in the sensible heat exchanger and direct water and supplies the generated hot water to a faucet (emphasis added to reflect what Min does not expressly teach) in view of the teachings of Meier to provide an arrangement which manages with one pump, while enabling a heating as well as a preparation of domestic water.


    PNG
    media_image2.png
    559
    883
    media_image2.png
    Greyscale

Regarding claim 2, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach wherein the control unit controls operation of the pump to be stopped after the pump operates for a set period of time from a time point at which the final hot water use signal is received.
Hatada further teaches wherein the control unit (102A to 102D, control units) controls operation of the pump (circulation pump 70) to be stopped after the pump (circulation pump 70) operates for a set period of time from a time point at which the final hot water use signal is received (paragraph 0098: The dipswitches 120 are examples of setting means for an electronic circuit of a PCB 22. The dipswitches 120 are disposed in each control unit 102A to 102D, and are used for, for example, performing setting of recognition of a priority device and performing setting of an operation control mode for the circulation pump 70; paragraph 0099: The dipswitches 120 can be set in a circulation mode (FIG. 7A) or a normal operation mode (FIG. 7B) as an operation control mode of the circulation pump 70. The circulation mode may be used in freezing monitoring and freezing prevention of water in the circulation line 62. When temperature of the hot water HW flowing in the circulation line 62 becomes a predetermined value or there below, the circulation pump 70 is operated.) to prevent freezing (paragraphs 0122 to 0127).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the control unit controls operation of the pump to be stopped after the pump operates for a set period of time from a time point at which the final hot water use signal is received in view of the further teachings of Hatada to prevent freezing.
Regarding claim 3, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach further comprising a temperature sensor configured to sense a temperature of the heating fluid, wherein the control unit controls operation of the pump to be stopped when the temperature of the heating fluid sensed by the temperature sensor is lower than or equal to a set temperature after the pump operates.
Hatada further teaches further comprising a temperature sensor (24, water temperature sensor) configured to sense a temperature of the …(omitted claim language)… fluid (6A or 6, water supply pipe), wherein the control unit (102A of 102A to 102D, control units) controls operation of the pump (circulation pump, 70, paragraph 0097 to 0099) to be stopped when the temperature of the …(omitted claim language)… fluid sensed by the temperature sensor (24, water temperature sensor) is lower than or equal to a set temperature after the pump (circulation pump, 70) operates (paragraph 0114: this freezing monitoring operation control represents a process for monitoring whether freezing prevention is necessary or not for the circulation line 62 etc. For example, when water is not circulated in the circulation line 62, it is difficult to detect return temperature by the water temperature sensor 24. The difference in temperature is easy to arise among the water supply pipe 6, the hot water outgoing pipe 12 and the circulation line 62 because of, for example, the difference in the way to arrange them so that it is difficult to set a correct standard as to performing freezing prevention. Thus, the circulation pump 70 is operated periodically, and it is monitored whether to be temperature necessary for freezing prevention.; claim 6 of prior art: The water heater of claim 1, wherein the control unit causes the circulation pump to operate for a predetermined time when a stop state of the circulation pump is kept for setting time, and causes the circulation pump to move to freezing prevention operation when hot water temperature in the circulation line is predetermined value or below) so as not to freeze the circulation line (paragraph 0010).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the combined teachings to include further comprising a temperature sensor configured to sense a temperature of the …(omitted claim language)… fluid, wherein the control unit controls operation of the pump to be stopped when the temperature of the …(omitted claim language)… fluid sensed by the temperature sensor is lower than or equal to a set temperature after the pump operates in view of the further teachings of Hatada so as not to freeze the circulation line.
In addition, adding the further teachings of Hatada to the combined teachings would yield the predictable result of further comprising a temperature sensor configured to sense a temperature of the heating fluid, wherein the control unit controls operation of the pump to be stopped when the temperature of the heating fluid sensed by the temperature sensor is lower than or equal to a set temperature after the pump operates.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 20110017152) in view of Hatada (US Publication No. 20120090341) and Meier (US Patent No. 4065054) as applied to claim 1 in further view of Acker (US Publication No. 20150148971).
Regarding claim 4, as applied to claim 1, the combined teachings teach the invention as described above but do not expressly teach further comprising a flow rate sensing unit configured to sense a change in flow rate of water supplied by opening or closing of the faucet and output a flow rate signal, wherein the control unit controls operation of the pump to be stopped and controls the pump to circulate the heating fluid when the flow rate signal output from the flow rate sensing unit corresponds to the final hot water use signal.
Acker further teaches further comprising a flow rate sensing unit (36, flow switch) configured to sense a change in flow rate of water supplied by opening or closing of the faucet (38; Figure 1; paragraph 0042: In addition, the HWS may comprise HWS components including one or more sensor 36, which provides means for generating a signal. More particularly, the sensor 36 may, for example, comprise a flow switch which detects water flow through the pipes 14, for example, when a user opens a hot water valve, such as a faucet 38, on one of the plumbing fixtures 18, 19, 20, 22) and output a flow rate signal (paragraph 0042: The depicted drawing shows that a signal may be provided, for example, to a local controller component 40 by wire or wireless means. Alternatively or additionally, a signal may be provided directly to a remotely located controller component, such as a computer 68.; paragraph 0046: Sensor 36 may be a flow switch of conventional construction which generates a signal, for example a digital, analog or electrical signal, in response to water flow through the pipe 14. Although the flow switch is shown disposed adjacent the hot water source 12, it may alternatively be disposed near any one or more of the fixtures 18, 19, 20, 22 or at a cold water inlet to the hot water source.) wherein the control unit (40 or 68) controls operation of the pump (30, pump) to be stopped and controls the pump (30, pump) to circulate the …(omitted claim language)… fluid when the flow rate signal output from the flow rate sensing unit (36, flow switch) corresponds to the final hot water use signal (paragraphs 0041 to 0046; understood that the final hot water use signal is a signal into the control unit that is a result of an action of a user) to generate a signal in response to water flow through the pipe (paragraph 0046) and for controlling the operating parameters of the HWS to optimize water and energy conservation in conjunction with the remotely located controller component (paragraph 0046) and the activating of the pump may be sensed, and/or turned on and turned off in accordance with signals from the remotely located controller component (paragraph 0044).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising a flow rate sensing unit configured to sense a change in flow rate of water supplied by opening or closing of the faucet and output a flow rate signal, wherein the control unit controls operation of the pump to be stopped and controls the pump to circulate the …(omitted claim language)… fluid when the flow rate signal output from the flow rate sensing unit corresponds to the final hot water use signal in view of the teachings of Acker to generate a signal in response to water flow through the pipe and for controlling the operating parameters of the HWS to optimize water and energy conservation in conjunction with the remotely located controller component and the activating of the pump may be sensed, and/or turned on and turned off in accordance with signals from the remotely located controller component.
Additionally, Acker teaches the control unit portion of the claim language but does not expressly teach that the fluid circulated by the pump is a heating fluid. However, applying the teachings of Acker to the combined teachings would yield the predictable result of a control unit configured to also “control the pump to circulate the heating fluid.”
Regarding claim 5, as applied to claim 4, the combined teachings teach the invention as described above but do not expressly teach wherein the flow rate sensing unit senses a period of time for which the faucet is opened or closed and the number of times the faucet is opened or closed and outputs a flow rate signal having a specific pattern.
Acker teaches wherein the flow rate sensing unit (36, flow switch) senses a period of time for which the faucet (faucet, 38) is opened or closed and the number of times the faucet is opened or closed and outputs a flow rate signal having a specific pattern (paragraph 0041 to 0046; paragraph 0049: The remotely located controller component and the local controller component (if present) monitor signals from any of the sensors 36, 42A-42E, preferably as a function of time and time of day to determine, for example, the average time of day a fixture 18, 19, 20, 22 is used, and the duration of use. The microprocessor may collect data from the sensors for a predetermined analytical time period, (such period may depend on the sensor type, and may comprise, for example, seconds, minutes, hours, days or weeks. The controller component may update the analysis on a timely basis to determine when to turn the pump and/or other HWS components on or off, or to adjust parameters concerning the operation and optimization of the HWS) to generate a signal in response to water flow through the pipe (paragraph 0046) and adjust parameters concerning the operation and optimization of the HWS (paragraph 0049).
Therefore it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include wherein the flow rate sensing unit senses a period of time for which the faucet is opened or closed and the number of times the faucet is opened or closed and outputs a flow rate signal having a specific pattern in view of the further teachings of Acker to generate a signal in response to water flow through the pipe and adjust parameters concerning the operation and optimization of the HWS.
Claims 6 to 8 are rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 20110017152) in view of Hatada (US Publication No. 20120090341) and Meier (US Patent No. 4065054).
Regarding claim 6, Min teaches …(omitted claim language)… a hot water supply apparatus (Figure 7) which includes, a sensible heat exchanger (220, main heat exchanger) configured to heat a heating fluid (primary heating water, paragraph 0049) using combustion heat from a burner (210, paragraph 0049), a hot water supply heat exchanger (250, instant heat exchanger) configured to generate hot water using an exchange of heat between the heating fluid (primary heating water; paragraph 0049) heated in the sensible heat exchanger (220, main heat exchanger) and direct water (Figure 7: “cold water”) and supply the generated hot water (paragraph 0051: In the instant heat exchanger 250, the primary heating water supplied through the mixing valve 240 is heat-exchanged with cold water to supply secondary heating water to a place in need of hot water) …(omitted claim language)…, and a pump (230, circulating pump, paragraph 0049) configured to circulate the heating fluid (primary heating water; paragraph 0049) through a flow path (Figure 7, paragraph 0052, pipe that 240 is connected to) of the heating fluid (primary heating water; paragraph 0049), which connects the sensible heat exchanger (220, main heat exchanger) to the hot water supply heat exchanger (250, instant heat exchanger)…(omitted claim language)…and controlling the pump (230, circulating pump) to circulate the heating fluid (primary heating water, paragraph 0049).
However Min does not expressly teach: 
a method of utilizing waste heat of (In other words, Min teaches a hot water supply apparatus” but does not expressly teach that the hot water supply apparatus utilizes waste heat or “a method of utilizing waste heat of a hot water supply apparatus”)
to a faucet, (In other words, Min teaches “a hot water supply heat exchanger configured to generate hot water using an exchange of heat between the heating fluid heated in the sensible heat exchanger and direct water and supply the generated hot water…”, but does not expressly teach that the hot water supply heat exchanger supplies the generated hot water “to a faucet”)
the method comprising: receiving a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water, stopping operation of the burner; and controlling the pump to circulate heating fluid. (Min’s paragraph 0049 does teach a circulation pump that is controlled to circulate the heating fluid but does not expressly teach the method as a whole)

Hatada teaches a method of utilizing waste heat (paragraph 0050), the method (Figure 12) comprising: receiving a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water (Figure 12: normal operation; paragraphs 0097 to 0102 describe how the final setting of the dipswitches are transmitted to the control unit; understood that the final hot water use signal is a signal into the control unit that is a result of an action of a user; S102 and S103); stopping operation of the burner (S109); and controlling the pump (70, pump) to circulate the …(omitted claim language)… fluid (paragraph 0014, 0081, 0098; Figure 12: S101; paragraphs 0128 to 0135) for performing setting of recognition of a priority device and performing setting of an operation control mode for the circulation pump (paragraph 0098) and calculate the require combustion heat quantity (paragraph 0130).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the invention of Min to include a method of utilizing waste heat, the method comprising: receiving a final hot water use signal that a user transmits when a small amount of hot water that is additionally needed remains while the user is using the hot water, stopping operation of the burner; and controlling the pump to circulate the …(omitted claim language)…fluid in view of the teachings of Hatada for performing setting of recognition of a priority device and/or performing setting of an operation control mode for the circulation pump and calculate the require combustion heat quantity.
In other words, Min teaches much of the claimed structure in a heating and hot water system that controls to load including a water heater, a controller, and where a heat exchanger operates with cold water to make hot water but does not expressly teach how the water heater or pump operate. Hatada teaches a control unit and a signal reception unit that operate a water heater that has a sensible heat exchanger and a pump that circulates water that goes to a faucet based off instructions given to it by the control unit based on user inputs and load calculation. Because Hatada teaches a hot water system and how to operate a water heater and pump which are vital parts of the hot water supply apparatus represented in Min, it would have been obvious to a person having ordinary skill in the art to look to the controls of Hatada so a user could set a temperature and/or perform setting recognition of a priority device and perform setting of an operation control mode for the circulation pump and calculate the require combustion heat quantity. 
In addition, adding the controls of Hatada to Min would yield the predictable result of controlling the pump to circulate the heating fluid.
Meier teaches a hot water supply heat exchanger (12, domestic water heat exchanger) configured to generate hot water using an exchange of heat between the heating fluid (water in heating circuit) heated in the sensible heat exchanger (gas water heater, 1) and direct water (14, cold water line) and supply the generated hot water to a faucet (column 1 lines 54 to 59, hot water tap; column 2 lines 17 to 34) to provide an arrangement which manages with one pump, while enabling a heating as well as a preparation of domestic water (column 1 lines 20 to 25).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the teachings of Min to include a hot water supply heat exchanger configured to generate hot water using an exchange of heat between the heating fluid heated in the sensible heat exchanger and direct water and supply the generated hot water to a faucet (emphasis added to reflect what Min does not expressly teach) in view of the teachings of Meier to provide an arrangement which manages with one pump, while enabling a heating as well as a preparation of domestic water.
	Regarding claim 7, as applied to claim 6, the combined teachings teach the invention as described above but do not expressly teach further comprising controlling the pump to be stopped after the pump operates for a set period of time from a time point at which the final hot water use signal is received.
Hatada further teaches further comprising controlling the pump (circulation pump 70) to be stopped after the pump (circulation pump 70) operates for a set period of time from a time point at which the final hot water use signal is received (paragraph 0098: The dipswitches 120 are examples of setting means for an electronic circuit of a PCB 22. The dipswitches 120 are disposed in each control unit 102A to 102D, and are used for, for example, performing setting of recognition of a priority device and performing setting of an operation control mode for the circulation pump 70; paragraph 0099: The dipswitches 120 can be set in a circulation mode (FIG. 7A) or a normal operation mode (FIG. 7B) as an operation control mode of the circulation pump 70. The circulation mode may be used in freezing monitoring and freezing prevention of water in the circulation line 62. When temperature of the hot water HW flowing in the circulation line 62 becomes a predetermined value or there below, the circulation pump 70 is operated.) to prevent freezing (paragraphs 0122 to 0127).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combined teachings to include further comprising controlling the pump to be stopped after the pump operates for a set period of time from a time point at which the final hot water use signal is received in view of the further teachings of Hatada to prevent freezing.
Regarding claim 8, as applied to claim 6, the combined teachings teach the invention as described above but do not expressly teach further comprising: sensing a temperature of the heating fluid; and controlling the pump to be stopped when the temperature of the heating fluid is lower than or equal to a set temperature after the pump operates.
Hatada further teaches further comprising: sensing a temperature of the …(omitted claim language)… fluid (24, water temperature sensor is connected to 6, water supply pipe) and controlling the pump (circulation pump, 70) to be stopped when the temperature of the …(omitted claim language)… fluid is lower than or equal to a set temperature after the pump operates (paragraph 0097 to 0099; paragraph 0114: this freezing monitoring operation control represents a process for monitoring whether freezing prevention is necessary or not for the circulation line 62 etc. For example, when water is not circulated in the circulation line 62, it is difficult to detect return temperature by the water temperature sensor 24. The difference in temperature is easy to arise among the water supply pipe 6, the hot water outgoing pipe 12 and the circulation line 62 because of, for example, the difference in the way to arrange them so that it is difficult to set a correct standard as to performing freezing prevention. Thus, the circulation pump 70 is operated periodically, and it is monitored whether to be temperature necessary for freezing prevention. ; claim 6 of prior art: The water heater of claim 1, wherein the control unit causes the circulation pump to operate for a predetermined time when a stop state of the circulation pump is kept for setting time, and causes the circulation pump to move to freezing prevention operation when hot water temperature in the circulation line is predetermined value or below) so as not to freeze the circulation line (paragraph 0010).
Therefore it would have been obvious to a person having ordinary skill in the art to modify the combined teachings to include further comprising: sensing a temperature of the …(omitted claim language)… fluid; and controlling the pump to be stopped when the temperature of the …(omitted claim language)… fluid is lower than or equal to a set temperature after the pump operates in view of the further teachings of Hatada so as not to freeze the circulation line; 
In addition, adding the further teachings of Hatada to the combined teachings would yield the predictable result of further comprising: sensing a temperature of the heating fluid; and controlling the pump to be stopped when the temperature of the heating fluid is lower than or equal to a set temperature after the pump operates.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Min (US Publication No. 20110017152) in view of Hatada (US Publication No. 20120090341) and Meier (US Patent No. 4065054) as applied to claim 6 in further view of Acker (US Publication No. 20150148971).
Regarding claim 9, as applied to claim 6, the combined teachings teach the invention as described above but do not expressly teach wherein, in the receiving of the final hot water use signal, since the faucet is opened and closed for a set period of time and a set number of times using a pattern which is set as the final hot water use signal, a flow rate signal output by sensing a change in flow rate of supplied water is used as the final hot water use signal.
Acker further teaches wherein, in the receiving of the final hot water use signal (paragraph 0049), since the faucet is opened and closed (paragraph 0042: More particularly, the sensor 36 may, for example, comprise a flow switch which detects water flow through the pipes 14, for example, when a user opens a hot water valve, such as a faucet 38, on one of the plumbing fixtures 18, 19, 20, 22; paragraph 0046: Sensor 36 may be a flow switch of conventional construction which generates a signal, for example a digital, analog or electrical signal, in response to water flow through the pipe 14) for a set period of time and a set number of times using a pattern which is set as the final hot water use signal (paragraph 0020) a flow rate signal output by sensing a change in flow rate of supplied water is used as the final hot water use signal (paragraph 0049) to adjust parameters concerning the operation and optimization of the HWS (paragraph 0049) and/or generate a signal in response to water flow through the pipe (paragraph 0046).
Therefore, it would have been obvious to a person having ordinary skill in the art at a time before the invention was effectively filed to modify the combine teachings to include wherein, in the receiving of the final hot water use signal, since the faucet is opened and closed for a set period of time and a set number of times using a pattern which is set as the final hot water use signal, a flow rate signal output by sensing a change in flow rate of supplied water is used as the final hot water use signal in view of the teachings of Acker to adjust parameters concerning the operation and optimization of the HWS and/or generate a signal in response to water flow through the pipe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Suzuki 鈴木 守 (Foreign Patent JP 5031322 B2) teaches a gas appliance identification device.
Choi (Foreign Publication WO 2019124820 A1) teaches hot water supplying apparatus and method for controlling same.
Foskett (Foreign Patent GB2498919) teaches an electronic timer faucet.
McNamara (US Publication No. 20110231022) teaches an electronically controlled hot water recirculation pump.
Madigan (US Publication No. 20160305671) teaches a domestic hot water installation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762